1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11
     BRYON DITTMAN, an individual             Case No. 2:17-cv-01851- MCE-CKD
12   on behalf of himself and others
     similarly situated                       ORDER ON JOINT STIPULATION
13
                       Plaintiffs,            RE CONTINUANCE OF EXPERT
14                                            DISCOVERY DEADLINES
     v.
15
     MEDICAL SOLUTIONS, L.L.C.;               HON. MORRISON C. ENGLAND, JR.
16   and DOES 1 to 10 inclusive.
17

18
                       Defendants.

19

20

21

22

23

24

25

26
27

28

          ORDER ON JOINT STIPULATION RE CONTINUANCE OF EXPERT DISCOVERY DEADLINES; Case
                                     No. 2:17-cv-01851- MCE-CKD
1          Pursuant to the Joint Stipulation re Continuance of Expert Discovery
2    Deadlines and good cause appearing, IT IS HEREBY ORDERED THAT:
3          The Initial Expert Designation and Report deadline shall be continued from
4    July 12, 2019 to the later of July 12, 2019 or 30 days after the ruling on the Parties’
5    cross-motions for summary judgment is issued;
6          The Rebuttal Expert Designation and Report deadline shall be continued from
7    August 11, 2019 to the later of August 11, 2019 or 30 days after the ruling on the
8    Parties’ cross-motions for summary judgment is issued; and
9          The Expert Discovery Cut-off shall be continued from October 10, 2019 to the
10   later of October 10, 2019 or 90 days after the ruling on the Parties’ cross-motions for
11   summary judgment is issued.
12         IT IS SO ORDERED.
13

14   Dated: March 29, 2019
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                2
      ORDER ON JOINT STIPULATION RE CONTINUANCE OF EXPERT DISCOVERY DEADLINES; Case No.
                                     2:17-cv-01851- MCE-CKD
